DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 6, filed 6/1/2021, with respect to the rejection of claims 1, 3, 4 and 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by McNeil et al. (US 6,277,466) have been fully considered and are persuasive.  Therefore, the previous 102 and 103 rejections over McNeil et al. have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Konuma (JP 2017-064191) which are shown below.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Konuma (JP2017-064191).
Konuma teaches toilet paper (see abstract) comprising a first sheet on which first embossments are formed (paragraphs [0008-0019]), a second sheet on which second embossments are formed (paragraphs [0008-0019]), the first sheet and the second sheet being joined together in a nested manner (Fig. 4; paragraph [0019]), wherein at least some embossments in the first embossments are arranged on a first curve having a sine-wave shape (Fig. 7), and at least some embossments in the second embossments are arranged on a second curve having a sine-wave shape (Fig. 7), the second curve is different from the first curve and parallel to the first curve (Fig. 7), at least some embossments in one of the first embossments and the second embossments are arranged on a third curve having a sine-wave shape, the third curve intersecting the first curve and extending from one lateral end to another lateral end of the toilet paper (Figs. 7 and 11).
	Regarding claim 4, Konuma discloses at least some embossments in one of the first embossments and the second embossments being arranged on a fourth curve having a sine-wave shape, the fourth curve being parallel to the third curve (Fig. 7).
	Regarding claim 7, Konuma discloses at least one of an area of each of the top parts of the first embossed protrusions of the first embossments and an area of each of top parts of second 2 and 1.5 mm2 (see abstract).
	Regarding claim 8, Konuma discloses at least one of an area percentage of top parts of first embossed protrusions of the first embossments and an area percentage of top parts of second embossed protrusions of the second embossments is between 5% and 10% (see abstract).
Regarding claim 10, Konuma discloses a side surface of a first embossed protrusion of each of the first embossments being inclined from the first sheet toward a top part of the first embossed protrusion such that an area of the top part of the first embossed protrusion becomes less than an area of an opening of a first embossed recess corresponding to the first embossed protrusion, and a side surface of a second embossed protrusion of each of the second embossments is inclined from the second sheet toward a top part of the second embossed protrusion such that an area of the top part of the second embossed protrusion becomes less than an area of an opening of a second embossed recess corresponding to the second embossed protrusion (Fig. 4; paragraph [0019]).
Regarding claim 12, the embossed paper of Konuma inherently has a compression strength under a load of 500 gf/cm2 greater than or equal to 5.0 gf·cm/cm2, since the structure is substantially identical to that of the claimed toilet paper.
	Regarding claim 13, the embossed paper of Konuma inherently has a compression ratio under a load of 500 gf/cm2 less than or equal to 70%, since the structure is substantially identical to that of the claimed toilet paper.
Regarding claim 14, Konuma discloses that on the third curve, some of the first embossments and some of the second embossments are arranged alternately (Figs. 4 and 7). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Konuma in view of Wilhelm (US 2004/0200590).
	Regarding claims 5 and 6, Konuma fails to teach the embossments forming a sine-wave shape specifically having an amplitude between 10 mm and 60 mm, and a period between 50 mm and 300 mm.
Wilhelm teaches that it is well known in the tissue paper art to have embossments forming a sine wave shape having an amplitude between 10 mm and 60 mm, and a period between 50 mm and 300 mm for the purpose of providing tissue paper with a decorative embossed pattern (Figs. 10, 11 and 14; paragraphs [0067-0068]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second embossments of the paper in Konuma to form a sine wave shape having an amplitude between 10 mm and 60 mm, and a period between 50 mm and 300 mm as suggested by Wilhelm in order to provide an alternate decorative embossed pattern, if so desired.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma.
Konuma discloses at least one of an area of each of the top parts of the first embossed protrusions of the first embossments and an area of each of top parts of second embossed protrusions of the second embossments is between 0.8 mm2 and 1.5 mm2 (see abstract), and at least one of an area percentage of top parts of first embossed protrusions of the first embossments and an area percentage of top parts of second embossed protrusions of the second embossments is between 5% and 10% (see abstract).
	Konuma further teaches at least one of a height of the first embossed protrusions and a height of the second embossed protrusions being 1 mm (see abstract), however, Konuma fails to specifically teach at least one of a height of the first embossed protrusions and a height of the second embossed protrusions being between 1 mm and 1.7 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and/or second embossed protrusions in Konuma to have a height between 1 mm and 1.7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma.
Konuma discloses a side surface of a first embossed protrusion of each of the first embossments being inclined from the first sheet toward a top part of the first embossed protrusion such that an area of the top part of the first embossed protrusion becomes less than an area of an opening of a first embossed recess corresponding to the first embossed protrusion, and a side surface of a second embossed protrusion of each of the second embossments is inclined from the second sheet toward a top part of the second embossed protrusion such that an area of 
However, Konuma fails to specifically teach an inclination angle of each of the side surface of the first embossed protrusion and the side surface of the second embossed protrusion being between 60 degrees and 80 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the first and second embossed protrusions in Konuma to have an inclination angle of each of its side surfaces between 60 degrees and 80 degrees, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art and is therefore obvious. MPEP 2144.04.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781